Citation Nr: 1735410	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  09-29 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

N. Ravisetti, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied an increased rating for the Veteran's posttraumatic stress disorder (PTSD).  The Board subsequently assumed jurisdiction over a claim for a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

In April 2012, the Veteran and his spouse provided testimony before the undersigned Veterans Law Judge sitting at the Montgomery, Alabama RO in April 2012.  A transcript of the hearing has been associated with the record.

The Veteran's increased rating and TDIU claims were remanded for additional development in November 2012.  Thereafter, in March 2016, the Board denied the Veteran's increased rating claim, and again remanded the TDIU claim for additional development.  It now returns for further appellate review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

By way of background, in November 2012, the Board remanded the Veteran's claim for a TDIU in order to obtain an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, i.e., PTSD and tinea cruris/pedis, either singularly or jointly, or the medications taken for such, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  Thereafter, in the March 2016 remand, the Board noted that the examiner who provided the August 2013 examination pursuant to the November 2012 remand indicated that she was unable to address the effects of the Veteran's PTSD medication on employment as this fell outside the scope of her practice.  Furthermore, she did not address the Veteran's tinea cruris/pedis.  Consequently, the Board remanded the claim in order to obtain an addendum opinion in which an examiner provides a full description of the effects of the Veteran's service-connected disabilities (PTSD and tinea cruris/pedis), singularly or jointly, to include the medication he takes for such disabilities, on his ordinary activities, to include his employability.

At a May 2016 VA examination of his tinea cruris/pedis, the examiner found that such disability had no impact on the Veteran's ability to work.  In a February 2017 opinion addressing the medications taken for such disability, the examiner noted that the Veteran used triamcinolone cream as much as twice a day, applied to the affected area, which included his groin and between the toes.  She indicated that such caused intermittent itching of the skin in such areas, which was annoying, but had no impact on his ability to work or his activity.  

In a July 2016 addendum opinion to the August 2013 VA PTSD examination, the examiner stated that, based on information obtained in the record and at previous examinations, it is expected that, due to PTSD symptoms alone, the Veteran may have difficulty in positions with high social, emotional, or cognitive demands.  Additionally, it was noted that interpersonal functioning may be intermittently impaired due to irritability, and sleep disruption may reduce daytime efficiency/ productivity.  The examiner further stated that she was unable to address the effects of medications or medical conditions on the Veteran's overall functioning as such inquiry was outside the scope of her practice.  As such, an addendum opinion addressing such matter was obtained from a different VA examination in March 2017.  At such time, she noted that January 2017 and February 2017 VA treatment records reflected that the Veteran was attentive and active during mental health sessions, and was able to provide examples of coping mechanisms, to include breathing skills.  She also observed that a January 2017 record did not include any side effects from PTSD medications.  While nightmares were noted, such were a symptom of PTSD.  Also, it was observed that the Veteran had sleep apnea, which can also cause sleep disturbance.  The examiner further noted that VA treatment records reflect that the Veteran falls asleep with trazadone.  Based on the foregoing, she opined that there was no information that suggested side effects from the Veteran's PTSD medications caused an additional impact on his ability to work.

However, the Board finds that an addendum opinion as to the impact that the Veteran's PTSD medications has on his daily life, to include employability, is necessary to decide the claim.  In this regard, while the March 2017 VA examiner found that the side effects associated with the Veteran's PTSD medications had no impact on his ability to work, and cited to recent VA treatment records reflecting that he was attentive at his mental health sessions and no side effects were noted, it does not appear that she considered relevant reports of side effects from such medications during the course of the appeal.  In this regard, the current appeal period stems from the Veteran's August 2006 claim for an increased rating for his PTSD and the record reflects that he stopped working in August 2008.  Furthermore, during the course of the appeal, VA treatment records reflect that the Veteran had ongoing problems with various medications for his PTSD that were changed on numerous occasions. 

In this regard, a March 2007 VA examination noted that the Veteran's medications have side effects of nausea and fatigue.  A November 2007 VA treatment record notes that the Veteran chose to stop taking Fluoxetine because it created problems with alertness, which was required for his job.  In November 2009, the Veteran reduced the dosage of Celexa as it was making him nervous and shaky, and he had no energy.  A September 2010 note from the Vet Center indicated that the Veteran had to retire from the railroad after 30 years in 2008 due to the fact that his PTSD medications prevent him from performing his job.  In November 2010, the Veteran reduced the dosage of Celexa as it was making him drowsy.  A July 2011 record notes that the Veteran "has a long history of...adverse reactions to his medications," and, at such time, the Veteran reported that he stopped Celexa couple of months ago because "[his] stomach was upset, [he] felt bad."  At an August 2011 VA examination, the Veteran reported that he chose to retire, in part, because his psychotropic medication made him too sleepy to keep working safely.  In the fall/winter of 2011, the Veteran reported experiencing constipation as a side effect of Effexor.  Further, at his April 2012 Board hearing, the Veteran reported that his PTSD medication puts him in different moods and compromises his level of alertness.  In August 2013, the Veteran reported side effects of sedation, dry mouth and nausea, and in November 2013, he indicated that he felt groggy from
Seroquel.

Therefore, based on the inconsistencies between the March 2017 VA examiner's opinion and the remainder of the record, the Board finds that an addendum opinion addressing the impact that the Veteran's PTSD medications has on his daily life, to include employability, is necessary to decide the claim.

Furthermore, as the March 2017 VA examiner cited to VA treatment records not on file, the Board finds that, on remand, updated VA treatment records dated from November 2013 to the present should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records dated from November 2013 to the present. 

2.  Return the record and a copy of this remand to the VA examiner who offered the March 2017 opinion as to the impact that the Veteran's PTSD medications has on his daily life, to include employability.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the March 2017 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner should provide a full description of the effects of the medication the Veteran has taken for his service-connected PTSD on his ordinary activities, to include his employability, throughout the course of the appeal stemming from his August 2006 claim.  

In this regard, the examiner should specifically consider the Veteran's complaints of various side effects throughout the course of the appeal, to include difficulty with alertness, grogginess, nausea, fatigue, drowsiness, sedation, dry mouth, stomach upset, constipation, moodiness, and feeling nervous, shaky, and without energy, as well as his report that he had to retire from the railroad in August 2008 due to the effect of his PTSD medications (i.e., he was too sleepy to keep working safely).

All opinions expressed must be accompanied by supporting rationale.   

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If his claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




